Reynolds, J.
Appeal from an order of the Court of Claims denying appellant’s cross motion for summary judgment. Concededly, summary judgment is available in the Court of Claims (e.g. Chemical Bank N. Y. Trust v. State of New York, 27 A D 2d 427, 428; Vern Norton, Inc. v. State of New York, 27 A D 2d 13), but on the instant record, considering the affidavits and supporting papers submitted on the original motion as well as on the cross motion, appellant’s motion was properly denied. Order affirmed, with costs. Herlihy, J. P., Reynolds, Cooke and Greenblott, JJ., concur in memorandum by Reynolds, J.; Aulisi, J., not voting.